545 So. 2d 106 (1989)
Ex parte Charles DORSEY.
Ex parte Clay MEANS.
Ex parte Claude JACKSON.
(Re Clay Means, Claude Jackson, and Charles Dorsey v. State).
88-18 to 88-20.
Supreme Court of Alabama.
May 19, 1989.
Ira B. Colvin, Reform, for petitioner Charles Dorsey.
William Dowsing Davis III, Birmingham, for petitioner Clay Means.
Erskine R. Mathis, Birmingham, for petitioner Claude Jackson.
Don Siegelman, Atty. Gen., and James B. Prude, Asst. Atty. Gen., for respondent.
STEAGALL, Justice.
Our action in quashing the writs of certiorari in these three cases should not be taken as an expression of approval regarding the reasoning in the Court of Criminal Appeals' opinion. 545 So. 2d 100 (1987). We do note that, in view of the fact that there is nothing in the record to indicate that the petitioners preserved the Batson issue (Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986)) at trial by way of objection or otherwise, that issue is not properly before us. We hold that in pre-Batson cases, the issue must have been raised in order to be preserved for review.
WRITS QUASHED AS IMPROVIDENTLY GRANTED.
HORNSBY, C.J., and MADDOX, ALMON and ADAMS, JJ., concur.